UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 RICHARD LW HOLT,

                                Appellant,
                                                            Case No. 18-CV-3073 (KMK)
                    -against-
                                                                OPINION & ORDER
 JPMORGAN CHASE BANK, N.A.,

                                Appellee.


Appearances:

Richard LW Holt
New York, NY
Pro Se Appellant

James Paul Berg, Esq.
Parker Ibrahim & Berg LLC
Bridgewater, NJ
Counsel for Appellee

KENNETH M. KARAS, United States District Judge:

       Richard Holt (“Appellant”), proceeding pro se, appeals from the March 16, 2018 Order

(the “Order”) of the United States Bankruptcy Court for the Southern District of New York (the

“Bankruptcy Court”) denying his motion seeking reconsideration of its February 7, 2018 order

dismissing his bankruptcy case for cause. For the reasons stated herein, the appeal is denied and

the Order of the Bankruptcy Court affirmed.

       Section 1307(c) of the Bankruptcy Code provides that, “on request of a party in interest

or the United States trustee and after notice and a hearing, the court may . . . dismiss a case

under this chapter . . . for cause.” 11 U.S.C. § 1307(c). That section further provides a non-

exhaustive list of eleven grounds for “for cause” dismissal, including, as relevant here,
“unreasonable delay by the debtor that is prejudicial to creditors” and “failure to commence

making timely payments under [11 U.S.C. § 1326].” Id. §§ 1307(c)(1), (4).

       Here, the Bankruptcy Court found “good cause” to dismiss Appellant’s bankruptcy case.

(A.R. 1402.) 1 In particular, the Bankruptcy Court held:

       [Appellant] has failed to comply with 11 U.S.C. § 1307(c)(1) and (c)(4) and 11
       U.S.C. § 521(i) and (e)(2)(A)(i), having created unreasonable delay that is
       prejudicial to creditors, in that [Appellant] failed to appear at the § 341(a) meeting
       of creditors, failed to remit timely proposed plan payments to the trustee, failed to
       provide the required documentation, in part, payment advices and evidence of other
       payments received within 60 days, copies of Federal and New York State tax
       returns for several years prior to filing; . . . is unable to confirm a plan and, further,
       . . . has commenced this chapter 13 case in a bad faith attempt solely to avoid
       foreclosure on property that [Appellant] has not claimed as an asset of the estate[.]

(Id.) Accordingly, the Bankruptcy Court dismissed Appellant’s case. (A.R. 1403.)

       On February 20, 2018, Appellant filed a motion seeking reconsideration of the dismissal

order. (A.R. 1405.) The Bankruptcy Court denied the motion on March 16, 2018, holding that

there is “no basis under Fed. R. Civ. P. 59, as incorporated by Fed. R. Bankr. P. 9023, to grant

the relief sought . . . , which does not raise controlling decisions or factual matters that might

materially have influenced the Court’s earlier decision or, alternatively, the need to correct a

clear error or prevent manifest injustice,” and that Appellant “does not set forth a sufficient basis

to vacate the Court’s prior order.” (A.R. 1416.) This appeal followed. (A.R. 1418.)

       “A Bankruptcy Court’s order dismissing a case is reviewed under an abuse of discretion

standard.” Lippman v. 340 East 93rd St. Corp., No. 98-CV-6988, 1999 WL 97903, at *2

(S.D.N.Y. Feb. 24, 1999) (citing In re Blaise, 219 B.R. 946, 949–50 (2d Cir. BAP 1998) (“Use

of the word ‘may’ [in 11 U.S.C. § 1307(c)] indicates that the decision to dismiss . . . is




       1
        Citations to “A.R.” are citations to the record on appeal, filed as an appendix to
Appellee’s Brief at Dkt. No. 10.


                                                   2
committed to the discretion of the bankruptcy court.”)). “As to the factual findings that underlie

that decision, an abuse of discretion is deemed to occur only when such findings are clearly

erroneous,” In re Blaise, 219 B.R. at 950, that is, where there is a “definite and firm conviction

that a mistake has been committed,” Anderson v. Bessemer City, 470 U.S. 564, 573, (1985); see

also In re Campora, No. 14-CV-5066, 2015 WL 5178823, at *10 (E.D.N.Y. Sept. 3, 2015) (“A

bankruptcy court’s determination of ‘bad faith’ is a question of fact, and thus is reviewable under

the clearly erroneous standard.” (citations and some quotation marks omitted)). Accordingly,

“[a] bankruptcy court abuses its discretion when it bases its decision on an erroneous view of the

law or clearly erroneous factual findings, or where it commits a clear error of judgment.” Taub

v. Adams, No. 10-CV-2600 and No. 10-CV-2611, 2010 WL 8961434, at *4 (E.D.N.Y. Aug. 31,

2010) (citing Blaise, 219 B.R. at 950).

       The Bankruptcy Court acted well within its discretion in dismissing Appellant’s

bankruptcy case for cause and subsequently denying his motion for reconsideration. By way of

background, in December 2008, JPMorgan Chase (“Appellee”) filed a foreclosure complaint in

Connecticut state court against Appellant regarding certain real property that had previously been

owned by Appellant. (A.R. 71.) In January 2015, while trial in the state-court foreclosure action

was ongoing, Appellant filed his first relevant Chapter 13 petition. (See Appellee Br. 6 (Dkt. No.

10) (citing A.R. 395).) That petition was dismissed in June 2015 for failure to file all necessary

documents. (Id.) Appellant filed his second such Chapter 13 petition in May 2015. (Id. at 6–7

(citing A.R. 405).) That petition was dismissed in September 2015 under 11 U.S.C. § 1307(c)

for, among other reasons, failure to make plan payments. (Id. at 7.) Appellant filed the instant

Chapter 13 petition in December 2016, again while trial in the state-court foreclosure action was

ongoing. (A.R. 19 (citing A.R. 1).)




                                                 3
       These were not the only such filings suggesting bad faith. As Judge Román recently

found in a related appeal of a Bankruptcy Court order filed by Appellant against Appellee:

       [T]he record is replete with evidence of Appellant’s bad faith and scheme to delay
       the underlying Connecticut state court foreclosure litigation. This scheme has
       included multiple bankruptcy filings, frivolous notices of removal, numerous
       actions relating to the underlying debt, and multiple adversary complaints filed in
       the instant bankruptcy.

Holt v. JPMorgan Chase Bank, N.A., No. 17-CV-7901, 2019 WL 192298, at *2 & n.3 (S.D.N.Y.

Jan. 15, 2019)). (See also Appellee Br. 7–9 (collecting Appellant’s multiple attempts at

removal); id. at 9–13 (collecting Appellant’s multiple other filings and actions).) These “serial

filings” permitted the Bankruptcy Court to “infer a[] [bad-faith] intent to hinder, delay, and

defraud” Appellee. In re Procel, 467 B.R. 297, 308 (S.D.N.Y. 2012) (citation and quotation

marks omitted); see also In re Valid Value Properties, LLC, No. 16-13299, 2017 WL 123751, at

*8 (Bankr. S.D.N.Y. Jan. 5, 2017) (dismissing Chapter 13 petition where the debtor, among other

things, “engaged in a pattern of bankruptcy filings, personally or by entities he controls, designed

for only one purpose—thwarting the efforts of [the creditor] to complete foreclosure”); In re

Montalvo, 416 B.R. 381, 385–86 (Bankr. E.D.N.Y. 2009) (“Debtor . . . ha[s] evinced no true

intention to reorganize [his] financial affairs under . . . the Bankruptcy Code” and has instead

“engaged in serial filings to thwart the efforts of [the creditor] to exercise its lawful rights under

state law,” which is “evidence of bad faith” and evidence of an “abus[e] [of] the bankruptcy

process”). That is especially so given that many of the filings “came in close proximity to trial

days in the underlying” state-court forfeiture action. (Appellee Br. 19.) See also In re

Richmond, 516 B.R. 229, 235 (Bankr. E.D.N.Y. 2014) (finding that the debtor’s “filings were on

the eve of significant events in the foreclosure action” and thus “permitted an inference that the

[d]ebtor is attempting to hinder or delay [the creditor’s] efforts to enforce the [f]oreclosure




                                                   4
[j]udgment”). In short, as Judge Román concluded, Appellant “has undertaken an aggressive

campaign to delay and defer the forfeiture litigation.” Holt, 2019 WL 192298, at *2; see also

Wenegieme v. Macco, 580 B.R. 17, 23 (E.D.N.Y. 2018) (holding that the debtor’s “repeat filings,

as well as his failures to provide mandatory disclosures, to appear at meetings, and to make other

payments, all evince bad faith”); Campora, 2015 WL 5178823, at *11 (“[W]hen a bankruptcy

case has been filed only for the purpose of inhibiting or forestalling a foreclosure action on the

debtor’s assets without the intention of financial rehabilitation, the case should be dismissed as

having been filed in bad faith.” (citation and quotation marks omitted)). 2

       Accordingly, the Bankruptcy Court did not abuse its discretion — or, indeed, err under

any standard of review — in dismissing Appellant’s bankruptcy case and denying his subsequent

motion for reconsideration. See Wenegieme, 580 B.R. at 23 (“Based on the Court’s de novo

review of this evidence [of bad faith], the Court concludes that the Bankruptcy Court correctly

dismissed the case pursuant to § 1307(c).”); see also In re Khan, 593 F. App’x 83, 86 (2d Cir.

2015) (holding that bankruptcy court did not abuse its discretion in finding bad faith where a

party’s “general pattern of groundless litigation in the bankruptcy courts [was] premised not on

actual disputes with the actions of trustees but rather on frivolous, obstructive objections to the

bankruptcy system”).




       2
         Further, Appellant’s filings in the instant appeal fail entirely to address the question of
bad faith. (See Dkt. Nos. 9, 13.)


                                                  5
        The Clerk of Court is respectfully directed to close this case and to mail a copy of this

Order to Plaintiff.

SO ORDERED.

Dated: FebruaryS" , 2019
       White Plains, New York




                                                 6
